DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Drawings
The Drawing Objection in the Previous Office Action is withdrawn in view of the Applicant’s argument in the Remarks filed on July 13, 2022.
Allowable Subject Matter
Claims 74-85 and 88-92 are allowable.
The following is an examiner’s statement of reasons for allowance: The present invention related to switch assembly comprising a display assembly. The sole independent claim 74 identifies, inter alia, the uniquely distinct features:
	a flexible membrane, wherein the flexible membrane is disposed between the central portion of the display assembly first housing and the light guide and the force is transmitted from the central portion of the display assembly first housing to the light guide through the flexible membrane the switch assembly.
The closest prior arts of:
Horvath et al. (US 2017/0108944) discloses in Fig. 1 a switch assembly (1) comprising overlay plate (12), a display (90), and a transparent portion (12a) for the symbol (110) to be visible. 
Rao et al. (U.S. Patent No. 10,606,378) discloses in Figs. 5 and 6 a force sensitive switch (300) for a dynamic reconfigurable display knobs (see abstract; col. 10, lines 5-32).
Kleinhans et al. (US 2002/0167704) discloses a sensor element for a touch switch in Fig. 4, a force applied to the switch at least partially transmitted from the display assembly to touch overlay plate (112); see ¶ [26].

However, either singularly or in combination, the cited arts fail to anticipate or render above quoted limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (US 2014/0183011) discloses a switch (12) in Fig. 1 comprising a display assembly (340) on a surface of the switch, a push button (300) and a rotary knob (400); see ¶ [27-29] and [35].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUC Q DINH/Primary Examiner, Art Unit 2692